Citation Nr: 1139433	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision, by the St. Louis, Missouri RO, which denied the Veteran's claim of entitlement to service connection for post-traumatic stress disorder (PTSD).  

On February 4, 2009, the Veteran appeared and offered testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In September 2009, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2011.  

The Board considers the Veteran's claim of service connection for an acquired psychiatric disorder as encompassing all psychiatric disorders evident in the record pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include psychotic disorder and depressive disorder, was not manifested during service, and is not attributable to the Veteran's military service.  



2.  The Veteran does not have PTSD.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in June 2007 from the RO to the Veteran, which was issued prior to the RO decision in February 2008.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA. Therefore, no useful purpose would be served in remanding for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Background

The record indicates that the Veteran entered active duty in March 1969.  His separation certificate (DD Form 214) reflects that his military occupational specialty was field communications crewman; he was awarded the National Defense Service Medal.  The military personnel records indicate that he was assigned in Germany.  A pre-induction examination in May 1968 noted a history of depression and excessive worry, and nervous trouble; however, clinical evaluation was negative for any psychiatric disorder.  The STRs are negative for any findings or diagnoses of a psychiatric disorder, to include posttraumatic stress disorder (PTSD), psychotic disorder, or depressive disorder.  The separation examination, conducted in November 1970, was negative for complaints, findings or diagnoses of a psychiatric disorder; the psychiatric evaluation was normal.  

The record indicates that the Veteran filed a claim for disability pension benefits in December 2001.  Submitted in support of that claim was a medical statement from Dr. Mohammad Kagzi, dated March 13, 2002, indicating that the Veteran had severe depression with psychosis.  He noted that the Veteran was actively hallucinating at the time of his office visit on March 4, 2002.  In a subsequent statement, dated March 18, 2002, Dr. Kagzi stated that he initially saw the veteran in February 2002 and for a follow-up evaluation on March 8, 2002.  Dr. Kagzi reported that the Veteran had a diagnosis of major depressive disorder, single episode with psychotic symptoms; he noted that the symptoms dated to the Veteran losing his job and subsequent financial concerns.  Dr. Kagzi indicated that the Veteran had no prior history of mental illness; Dr. Kagzi was currently seeing him on a monthly basis for medication adjustment and management.  

The Veteran's claim for service connection for PTSD (VA Form 21-4138) was received in March 2004.  Submitted in support of the Veteran's claim were VA progress notes dated from January 2006 to April 2006.  In January 2006, the Veteran was referred to the PTSD clinical team for evaluation.  It was noted that he presented with problems of sadness, high irritability and anger; he reported seeing dark things at night and hearing loud noises.  The Veteran indicated that he was in the military for two years; his military occupational specialty was a radio operator, wireman and communications.  The Veteran denied observing others or participating in atrocities, such as torturing prisoners, mutilating enemy bodies or harming civilians.  He did report experiencing noncombat trauma while in the military.  He indicated that he was locked up and could not do anything; he was told that they would not return home.  Following an evaluation, the examiner noted that the Veteran was somewhat vague about stressors other than the rigors of boot camp.  He denied that he suffered any ill effects of integration in the army in that era.  It was also noted that the Veteran had an extensive psychiatric history in the VA system, but PTSD had not been considered up to this point.  The examiner reported that the diagnosis had been schizoaffective disorder and was likely still the appropriate diagnosis.  VA progress notes in March and April 2006 also reflected a diagnosis of schizoaffective disorder.  

Subsequently received VA progress notes dated from August 2006 to July 2008 show that the Veteran received ongoing clinical evaluation for a psychiatric disorder, diagnosed as schizoaffective disorder.  A VA psychiatric progress note dated in November 2007 reflects diagnoses of depressive disorder, not otherwise specified (NOS); and probable psychosis, NOS.  

At his personal hearing in February 2009, the Veteran's representative maintained that the Veteran entered active duty in 1969 in good health and in good mental state; he stated that the events the Veteran experienced, while non-combat events, were stressful to him to the point where it has haunted him his entire adult life since service.  It was noted that the Veteran continues to have nightly nightmares and it has affected his marriage.  The Veteran reported that about a week or two into basic training, they took him and two other black soldiers to a barrack and kept them there in isolation; they were only allowed out to go to their classes.  The Veteran indicated that he felt like a prisoner and found the situation to be very stressful.  The Veteran noted that, after graduation from advanced training, they were sent to Germany.  While in Germany, there was a race riot and he has nightmares involving that incident.  The Veteran denied being either a participant in the riot or having gotten hurt from that riot.  The Veteran indicated that he has been diagnosed with depression.  The Veteran testified that he started getting treatment shortly after his wife left him in 1982.  The Veteran contended that he did not have any problems with depression prior to service.  

The Veteran was afforded a VA examination in November 2009.  He indicated that he served in Germany for 16 months with the 1st of the 10th Artillery at Headquarters Company; his duties included working as a courtesy driver.  The Veteran reported that, while in Germany, there was some racial tension and a riot.  He also recalled being placed in the stockade after returning from the United States, but he does not recall the reason for his confinement.  The Veteran denied any deployment to a war zone during his period of active duty.  The Veteran noted that he first sought and obtained mental health services in 2002; at that time, he was given a diagnosis of major depressive disorder with psychotic symptoms.  Subsequently, he began receiving treatment through the VA Medical Center in Poplar Bluff, Missouri.  Following a mental status examination, the diagnostic impressions were psychotic disorder NOS and depressive disorder NOS.  The examiner stated that the result of the evaluation depicts an individual who does present with some signs and symptoms of depression.  

Received in February 2010 were VA progress notes dated from May 2003 to November 2009, most of which are duplicates of treatment reports previously reviewed.  A September 2005 VA progress note reflects diagnoses of schizoaffective disorder and rule out PTSD.  

Also received in February 2010 was a copy of a Social Security Administration decision, dated in August 2002, which found the Veteran to be disabled due to sprains and strains, as well as osteoarthritis.  Attached to this decision were treatment reports dated from February 2001 to March 2002.  

Submitted in support of the Veteran's claim was a copy of a newspaper article, dated in September 1970, which discussed the race riots involving U. S. troops in Schweinfurt, Germany.  

In August 2011, the Veteran's claims folder was referred to the VA examiner who conducted the November 2009 examination for an opinion regarding the etiology of the diagnosed psychiatric disorders.  It was noted that, according to the Veteran, he first obtained mental health services through Bootheel Mental Health, a community counseling center in 2002.  At that time, he was given a diagnosis of major depressive disorder with psychotic features.  There was also some notation, at that time, that the Veteran may have been abusing alcohol and that his hallucinations may have been alcohol-induced.  At the time of that examination, the Veteran reported no prior psychiatric history on an inpatient or outpatient basis.  The Veteran began receiving mental health services through the VA in December 2002.  The examiner stated that, based upon the previous examination conducted in November 2009 and a review of the Veteran's claims folder, the Veteran's diagnosis of psychotic disorder NOS and depressive disorder NOS was not caused by or a result of or related to his military service.  The examiner noted that the Veteran reported no history of past mental health treatment or difficulties while in the military.  The examiner also noted that there was no indication that the Veteran had any difficulties with depression or signs of visual hallucinations while serving in the military.  Moreover, the Veteran did not report any history of mental health difficulties while in the military or related to his military service.  

III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and a psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the United States Court of Appeals for Veterans Claims has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).   

The Board observes that the records do not show that the Veteran engaged in combat with the enemy.  The Veteran's service personnel records do not show that he received any citations or awards for participation in combat with the enemy.  See 38 C.F.R. § 3.304(f).  Also, nothing in the Veteran's statements establish that he participated in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

After review of the record, the Board finds against the Veteran's claim.  In this regard, the Board notes that a key element to establishing service connection is to show that the Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  See 38 C.F.R. § 3.304.  The Court has held that a disease or injury in service is not enough; there must be a current disability resulting from that disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Though the Veteran complains that he suffers from PTSD, the Board has reviewed all medical records and there is no diagnosis of PTSD of record.  38 C.F.R. § 3.304(f).  This is so even though psychiatric clinicians have undertaken diagnostic steps to determine what disability the Veteran experiences.  None has found PTSD.  As mentioned above, absent evidence of a current PTSD diagnosis, service connection simply is not possible because there is no present condition to attribute to incidents in service, even were the Board to assume for the sake of argument such incidents occurred as alleged.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The only evidence in support of the Veteran's claim is his own contentions.  While the Veteran is considered competent to describe his symptoms, he is not competent to render or provide a current diagnosis.  See Barr, supra; see also Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465(1994). Consequently, his statements regarding the claimed condition are insufficient to establish a current diagnosis of a disease or injury or a nexus to service.  The competent evidence establishes that the Veteran does not have PTSD.  Absent a current diagnosis, service connection is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).  

The Board notes that the Veteran has been diagnosed with a psychotic disorder, and he has been found to have a depressive disorder.  However, after review of the evidentiary record, the Board finds that service connection is not warranted.  In this regard, the service treatment records are negative for any findings of a psychiatric disorder or related symptoms.  In addition, his post-service medical records do not reflect any documentation of psychiatric disorder until March 2002, more than 30 years following his discharge from service.  Even the Veteran indicated that he had not sought treatment until 2002, and he has not argued or demonstrated continuity of symptomatology since service.  In summary, there is a remarkable lack of evidence demonstrating any complaint or finding of a psychiatric disorder during the period from service discharge in 1970 until 2002.  Moreover, the record does not include any evidence of a relationship between a current psychiatric disorder and the Veteran's active service other than by his own report.  

Significantly, following the VA examination in November 2009, in August 2011, the examiner opined that the Veteran's disorder was not caused by or a result of his military service.  The examiner noted that the Veteran reported no history of past mental health treatment or difficulties while in the military.  The examiner also noted that there is no indication that the Veteran had any difficulties with depression or signs of visual hallucinations while serving in the military.  Moreover, the Veteran did not report any history of mental health difficulties while in the military or related to his military service.  The Board finds that the medical evidence regarding etiology is more probative than the lay contentions of record.  

Given the examiner's opinion, the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's disorders are not traceable to disease or injury incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnoses and active service.  Additionally, there is no suggestion of any manifestation within the one-year presumption period following separation from service.  As such, the Veteran's claim for service connection for an acquired psychiatric disorder must be denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).  


      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


